Citation Nr: 0518094	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  The May 2003 RO decision found 
that no new and material evidence had been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

The Board remanded the appeal in July 2004 for development 
since completed.  


FINDINGS OF FACT

1.  A January 1996 RO rating decision denied a claim of 
service connection for a psychiatric disorder, variously 
diagnosed to include chronic anxiety, major depression, 
dysthymia and a bipolar disorder.  Notice of this rating 
decision was issued to the veteran in February 1996, and no 
timely reply is of record.  

2.  Evidence submitted since an unappealed January 1996 RO 
rating decision, whether considered by itself or with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, is 
either cumulative or redundant of evidence previously 
considered, and does not raise a reasonable possibility of 
substantiating the previously denied claim.  




CONCLUSION OF LAW

Evidence submitted since a January 1996 decision, wherein the 
RO denied entitlement to service connection for a psychiatric 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 
and 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist Claimants

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim on appeal; and whether the claim has 
been fully developed in accordance with The Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  

In this case, the veteran filed his petition to reopen a 
claim of service connection for a psychiatric disorder in 
March 2003.  The RO issued notice to the veteran of VA's duty 
to assist and other VCAA responsibilities in a letter dated 
in April 2003, prior to the adjudication of the petition.  As 
such, the timing of the notice comports with the CAVC's 
holding in Pelegrini, supra. 

The record also indicates that the veteran has been fully 
apprised of what evidence would be necessary to substantiate 
the petition to reopen a claim on appeal, specifically, 
evidence necessary to reopen a previously denied claim, as 
well as informed of the specific assignment of responsibility 
for obtaining such evidence.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
notice was issued in April 2003, as noted above.  The veteran 
was provided with a copy of the May 2003 RO rating decision 
setting forth the general requirements of applicable law 
pertaining to evidence to reopen a claim of service 
connection previously denied.  The general advisement was 
reiterated in the Statement of the Case (SOC) dated in 
September 2003, as well as in the Supplemental Statements of 
the Case (SSOC's) dated in December 2003, August 2004 and 
October 2004.  The Board's July 2004 Remand also included 
information as to the law regarding evidence necessary to 
reopen a previously denied claim.  

In January 2005, the veteran's representative was advised 
that the claim was again being certified to the Board for 
appellate review.  No reply or other argument is of record.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Pre-
VCAA case, holding that where claimant was advised of the 
need to submit competent medical evidence indicating that he 
had the disorders at issue, and further substantiating 
evidence suggestive of a linkage between his active service 
and the disorders, duty to assist provisions as to notice are 
satisfied).  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter.  38 U.S.C.A.§ 5103A 
(a),(b) and (c). In particular, the veteran has not responded 
to the VCAA notice, or identified any records, which have not 
already been obtained pertinent to the appeal.  

As will be noted below, after adequate VCAA notice of his 
need to do so, the veteran has failed to submit evidence 
which serves to reopen a previously denied claim.  All 
identified private and VA medical records have been obtained, 
the veteran was examined, including a review of his 
documented clinical history as contained in his VA claims 
file.  No additional development is indicated or warranted.  
As such, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

New and Material Evidence  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction, such as an RO rating 
decision, shall be final and binding on all field offices of 
the Department of Veterans Affairs as to conclusion based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under 38 C.F.R. § 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  
(Emphasis added).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's petition 
to reopen a claim was filed in March 2003, the new criteria 
apply in this case.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for alcohol abuse, as well as any alcohol-
included anxiety disorder, alcohol-induced depressive 
disorder, or alcohol-induced sleep disorder, may not be 
established under VA law and regulations.  Section 8052 of 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

Analysis

A January 1996 RO rating decision denied service connection 
for a psychiatric disorder, variously diagnosed to include 
chronic anxiety, major depression, dysthymia and a bipolar 
disorder.  The veteran had asserted that he incurred a 
psychiatric disorder in service, to include the aggravation 
of a pre-existing psychiatric disorder in service.  He 
asserted that his drinking of alcohol in service was related 
to stress and evidence of an inservice  psychiatric disorder, 
or aggravation of a pre-existing psychiatric disorder.  The 
RO denied the claim, referencing service medical records and 
post-service medical evidence.  Notice of the January 1996 RO 
decision was issued to the veteran in February 1996, and no 
reply is of record.  Accordingly, the decision became final, 
and may not be revisited but by the submission of new and 
material evidence.  38 U.S.C.A. § 7105(c) and 5108 (West 
2002); 38 C.F.R. § 20.1103 (1994); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The evidence of record at the time of the January 1996 final 
RO rating decision included the veteran's service medical 
records, as well as post-service medical evidence showing 
initial treatment for alcohol abuse and alcoholism from 1984, 
with later treatment for variously diagnosed psychiatric 
disorders no earlier than 1984.  None of the medical evidence 
included any link or nexus to the veteran's prior military 
service.  

Service medical records show no complaint of, treatment, or 
diagnosis of any psychiatric or other mental health disorder 
or issue during service.  The veteran specifically denied any 
excessive drinking habit, "nervous trouble of any sort," or 
"depression or excessive sorry" upon his examination for 
discharge in January 1970.  He was found to be 
psychiatrically normal on examination at discharge.  

The January 1996 RO decision specifically found that although 
the veteran was shown to have a recent history of various 
psychiatric diagnoses, to include chronic anxiety, major 
depression, dysthymia and a bipolar disorder, there was no 
competent medical evidence that linked any of these 
psychiatric disorders-first shown in 1984, approximately 14 
years after the veteran's separation from service in January 
1970, to his military service, or any incident therein.  

Of particular note is a private psychiatric treatment record 
of April 1986 (W.R.S., Jr., Ph.D.), of record at the time of 
the final RO decision of January 1996, documenting the 
veteran's self-reported history.  The veteran was noted to 
have reported that his "emotional problems" began in 
"early 1984."  The veteran did not mention his prior 
military service, or any incident thereof.  The document 
indicates that the veteran tended to associate his emotional 
problems with his complaints of back pain, but he also 
admitted that his VA treating psychiatrists had opined that 
the veteran's major emotional and psychological problem was 
his continued alcohol abuse.  

In denying the claim, the January 1996 RO decision noted the 
lay statements of the veteran's former spouse and his mother, 
received at the RO in November 1995.  These lay statements 
asserted that the veteran had depression and an alcohol abuse 
problem prior to entering onto active duty, and that the 
symptoms of these disorders appeared to increase in severity 
during his service.  The RO rejected these lay assertions, 
finding that as lay opinion evidence, while competent as to 
observed symptoms, neither statement was competent to link 
any observed psychiatric symptoms to a particular psychiatric 
diagnosis.  

The veteran now seeks to reopen his claim with his own 
repeated statements of general entitlement, VA medical 
opinion statements, evidence of ongoing treatment without 
relation to his prior service, and evidence previously 
considered in January 1996.  

The evidence of record shows continued treatment for 
schizoaffective disorder, depression, alcohol dependency, 
nicotine dependency, cannabis dependency, a cognitive 
disorder not otherwise specified, a personality disorder, and 
bipolar disorder, with a documented history of intermittent 
remissions as well as noncompliance with VA treatment plans 
and recommendations.  

On March 2003 VA mental health evaluation, the veteran 
reported that his drinking began at the age of 18; that he 
drank heavily while stationed in Germany during his active 
duty, and that his time in the service in Germany was very 
stressful.  The examining psychiatrist's assessment was that 
it was not clear how much of the veteran's emotional upset is 
due to his emotional sensitivity, stress and pain, and a 
drinking problem.  

An August 2003 VA mental health progress note diagnoses the 
veteran with major depression with psychotic features, 
alcohol and cannabis dependence, in full and sustained 
remission for 9 months, and a personality disorder with 
avoidance and dependent traits.  Upon a review of the 
evidence of record, the examiner opined that the veteran 
started drinking at age 18, and that there is a 51 percent 
chance that his months of active duty overseas in Germany 
"may have" aggravated his "drinking."  

Upon a close review of the record, the Board finds that the 
March 2003 and the August 2003 VA progress notes provide no 
basis to reopen the claim on appeal.  Both opinions tend to 
show that the veteran's current psychiatric difficulties may 
be related to alcohol abuse or his documented history of 
"drinking."  As noted above, service connection for alcohol 
abuse is not allowable under VA laws and regulations.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Additionally, 
the Board notes that service connection for alcohol abuse was 
denied in an April 1987 RO rating decision and the matter is 
not presently on appeal.  

Additionally, both the March 2003 and the August 2003 VA 
progress notes are speculative and, as such, do not raise a 
reasonable possibility of substantiating the previously 
denied claim.  See Cahall v. Brown, 7 Vet. App. 232 (1994).  
The weight of a medical opinion is diminished where the 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The April 2003 VCAA notice requested the veteran submit the 
sort of evidence necessary to reopen his claim: he has failed 
to do so.  The veteran has failed to reopen his claim with 
evidence linking any current psychiatric disorder with his 
prior military service, the medical records of which are 
silent.  He has failed to identify or submit any competent 
evidence which relates to an unestablished fact necessary to 
substantiate the claim-a competent medical nexus opinion 
which related any current psychiatric disorder to his prior 
service.  Rather, the evidence tends to show that which was 
already known or considered at the time of the January 1996 
RO decision to deny the original claim of service connection.  
After VCAA notice of his need to submit such medical nexus 
evidence, he has continued to fail to identify any such 
competent medical evidence of a nexus between current 
psychiatric disability and his prior service.  

The evidence of record since January 1996 is that which was 
already known at the time of the January 1996 RO rating 
decision-the veteran's continued treatment for psychiatric, 
drug and alcohol disorders first shown in 1984.  With no 
evidence of a credible link between any current psychiatric 
disorder and his prior service, the claim is not reopened and 
remains denied.  

The veteran's continued statements of general entitlement 
constitutes duplicative evidence, and clearly does not 
represent new and material evidence to reopen a previously 
denied claim.  Morton v. Principi, 3 Vet. App. 508 (1992).  

While the veteran my truly believe that his psychiatric 
symptomatology began in service, as a lay person, is not 
qualified to make such assertions as to medical diagnosis, 
causation, or psychiatric etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His statements, to 
the effect that his alcohol and psychiatric disorders began 
in service are not entitled to a presumption of truthfulness, 
as such statements are beyond the veteran's competence, and 
do not serve to reopen the claim on appeal.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  His statement of entitlement 
was previously considered at the RO in January 1986.  

Because no new and material evidence has been received which 
indicates the presence of a current psychiatric disorder 
which due to, or aggravated by service, the petition to 
reopen the previously denied claim fails.  The claim is not 
reopened, and the matter remains denied.  

ORDER

The petition to reopen a claim of service connection for a 
psychiatric disorder is denied, no new and material evidence 
having been received to reopen the previously denied claim.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


